DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 to 40 are presented for examination.  The preliminary amendment filed 2-24-2022 cancelled claims 1 to 20 and added new claims 20 to 40.
Information Disclosure Statement
The references listed in the information disclosure statement submitted on 2-3-2022 have been considered by the examiner (see attached PTO-1449).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 24 to 29, 32 to 37 and 40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 to 14 of U.S. Patent No. 11262924. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 to 14 of the patent contains every element of claims 21, 24 to 29, 32 to 37 and 40 of the instant application.  Therefore, the claims of the instant application are anticipated by the patent claims and are an obvious variation and not patentably distinct from the earlier patent claims.  
Claims 21, 24 to 29, 32 to 37 and 40 are unpatentable for obvious type double patenting.  Claims 21 and 24 to 28 are respectively obvious variations of patent claims 7 to 12.  Claims 29 and 32 to 36 are respectively an obvious variation of patent claims 1 to 6 and claims 37 and 40 are respectively obvious variation of patent claims 13 and 14.  The table below shows the differences and similarities between claim 7 of the patent and claim 21 of the instant application.

USP 11,262,924 B2
Instant application 17/591,924
7. An apparatus for automatic memory overclocking, the apparatus configured to:
21. (New) An apparatus for automatic memory overclocking, the apparatus comprising a computer processor, a computer memory operatively coupled to the computer processor, the computer memory having disposed within it computer program instructions that, when executed by the computer processor, cause the apparatus to carry out steps comprising:
increase a memory frequency setting for a memory module until a memory stability test fails;
increasing a memory frequency setting for a memory module until a memory stability test fails;
determine an overclocked memory frequency setting comprising a highest memory frequency setting passing the memory stability test;
determining an overclocked memory frequency setting comprising a highest memory frequency setting passing the memory stability test; and
determine one or more overclocked memory timing settings comprising one or more memory timing settings corresponding to the overclocked memory frequency setting;

and generate a profile comprising the overclocked memory frequency setting and the one or more overclocked memory timing settings.
generating a profile comprising the overclocked memory frequency setting.


“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 





Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

6.	Claim 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chien (USPAP 2010/0131221).
Claim 29:
Chien teaches a method and apparatus for determining quality parameter (“memory
frequency setting”) for an electronic apparatus employing CPU overclocking, the method
comprising: executing a CPU overclocking program by obtaining the highest operable CPU
frequency (S212) then tuning to the highest frequency by increasing the present CPU frequency
(S214) (see fig. 3, par. 0035). Chien further teaches that the quality parameter includes a
predetermined time (see par. 0026).
	Chien teaches that the memory module is operated at the highest operating frequency that is tuned and then a test for system stability is performed (S220) (see par. 0038). Chien teaches that an upper bound and a lower bound of the quality parameter are obtained (see par. 0039).  Chien teaches that an optimal value is generated using the upper bound and the lower bound of the quality parameter, which reads on “generating a profile comprising the overclocked memory frequency setting” (see par. 0055).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 21, 27 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Partiwala et al. (USPAP 20210326232 A1).
Claim 21:
Partiwala substantially teaches the claimed invention.  Partiwala teaches an apparatus for automatic overclocking system for a chip, the automatic overclocking system (100) comprising:  a scoring engine (102) (“a computer processor”) and a gaming system (104) coupled to the scoring engine and storing the code blocks (see fig. 1 and par. 0017).  Partiwala teaches that the scoring engine performs stability benchmark test by increasing the frequency of the CPU’s locating the frequency when the CPU’s becomes unstable (see par. 0018).  
Partiwala teaches that the scoring engine includes a CPU manipulation engine (108) that determines the frequency for which the overclocking is stable due to the stability test (see par. 0018 et seq.).  Partiwala fails to specifically teach the steps of “generating a profile comprising the overclocked memory frequency setting; however, this teaching is obvious to the teachings of Partiwala since, Partiwala discloses that the chip vendors provide measurement parameters and overclocking tools for enabling overclocking of the system to improve performance.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to realize that the invention of Partiwala would comprise the steps of generating a profile comprising the overclocked memory frequency setting because Partiwala teaches that improving performance of a chip includes utilizing an overclocking tool and measurement parameters specified by the chip vendor.  This modification would have been obvious because a person of ordinary skill in the art would have been motivated to employ a method for improving chip performance by utilizing an automatic overclocking tool and specific chip parameters as taught by Partiwala (see par. 0029).
As per claim 27, Partiwala discloses the gaming system includes a cache to store the measurement parameters provided by the chip vendor (see par. 0016 and 0023 et seq.). 
Claim 37:
Partiwala substantially teaches the claimed invention.  Partiwala teaches an apparatus for automatic overclocking system for a chip, the automatic overclocking system (100) includes a non-transistory machine readable medium for performing the overclocking, the automatic overclocking system comprising:  a scoring engine (102) (“a computer processor”) and a gaming system (104) coupled to the scoring engine and storing the code blocks (see fig. 1 and par. 0017).  Partiwala teaches that the scoring engine performs stability benchmark test by increasing the frequency of the CPU’s locating the frequency when the CPU’s becomes unstable (see par. 0018).  
Partiwala teaches that the scoring engine includes a CPU manipulation engine (108) that determines the frequency for which the overclocking is stable due to the stability test (see par. 0018 et seq.).  Partiwala fails to specifically teach the steps of “generating a profile comprising the overclocked memory frequency setting; however, this teaching is obvious to the teachings of Partiwala since, Partiwala discloses that the chip vendors provide measurement parameters and overclocking tools for enabling overclocking of the system to improve performance.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to realize that the invention of Partiwala would comprise the steps of generating a profile comprising the overclocked memory frequency setting because Partiwala teaches that improving performance of a chip includes utilizing an overclocking tool and measurement parameters specified by the chip vendor.  This modification would have been obvious because a person of ordinary skill in the art would have been motivated to employ a method for improving chip performance by utilizing an automatic overclocking tool and specific chip parameters as taught by Partiwala (see par. 0029).
	Allowable Subject Matter
9.	Claims 22 to 26, 28, 30-36 and 38 to 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY A CHASE whose telephone number is (571)272-3816. The examiner can normally be reached Mon-Thu 8:00-5:30, 2nd Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272 3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shelly A Chase/            Primary Examiner, Art Unit 2112